THIRD AMENDMENT TO THE EMPLOYMENT AGREEMENT

THE THIRD AMENDMENT TO THE EMPLOYMENT AGREEMENT (the "Third Amendment") is made
and entered effective the 6th day of April 2007, by Ross Stores, Inc. (the
"Company") and Michael Balmuth (the "Executive"). The Executive and the Company
previously entered into an Employment Agreement effective May 31, 2001; a First
Amendment to the Employment Agreement effective January 30, 2003; and a Second
Amendment to the Employment Agreement effective May 18, 2005 (the original
Agreement, First Amendment to the Employment Agreement and Second Amendment to
the Employment Agreement are attached and collectively referred to herein as
"the Agreement"), and it is now the intention of the Executive and the Company
to further amend the Agreement as set forth below. Accordingly, the Executive
and the Company now enter into this Third Amendment.

I. The Executive and the Company amend the Agreement by deleting Paragraph 1 of
the Agreement in its entirety and replacing it with the following new Paragraph
1:   1.     Term. The employment of the Executive by the Company will continue
as of the date hereof and end on January 29, 2011, unless extended or terminated
in accordance with this Agreement, including the extensions contemplated both in
paragraphs 1 and 4(b). During March 2009, and during March every other year
thereafter (every two years) for so long as the Executive is employed by the
Company, upon the written request of the Executive, the Board shall consider
extending the Executive's employment with the Company. Such request must be
delivered to the Chairman of the Compensation Committee no later than the last
day in February which precedes the March in which the requested extension will
be considered. The Board shall advise the Executive, in writing, on or before
the April 1st following its consideration of the Executive's written request,
whether it approves of such extension. The failure of the Board to provide such
written advice shall constitute approval of the Executive's request for the
extension. If the Executive's request for an extension is approved, this
Agreement shall be extended two additional years.   II. The Executive and the
Company further amend the Agreement by deleting the first sentence of Paragraph
4(a) of the Agreement in its entirety and replacing it with the following new
sentence:   4(a).  Salary. During his employment, the Company shall pay the
Executive a base salary of not less than Nine Hundred and Eighty Eight Thousand
Dollars ($988,000) per annum.     III.     The Executive and the Company further
amend the Agreement by deleting the third sentence of Paragraph 7(f) of the
Agreement in its entirety and replacing it with the following new sentence:   A
"Change in Control" shall be deemed to have occurred if: (1) any person or group
(within the meaning of Rule 13d-3 of the rules and regulations promulgated under
the Securities Exchange Act of 1934, as amended) shall acquire during the
twelve-month period ending on the date of the most recent acquisition by such
person or group, in one or a series of transactions, whether through sale of
stock or merger, ownership of stock of the Company that constitutes 35% or more
of the total voting power of the stock of the Company or any successor to the
Company; (2) a merger in which the Company is a party pursuant to which any
person or such group acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company, or (3) the
sale, exchange, or transfer of all or substantially all of the Company's assets
(other than a sale, exchange, or transfer to one or more corporations where the
stockholders of the Company before and after such sale, exchange, or transfer,
directly or indirectly, are the beneficial owners of at least a majority of the
voting stock of the corporation(s) to which the assets were transferred).

1

--------------------------------------------------------------------------------


IV. The Executive and the Company further amend the Agreement by adding the
following new Paragraph 9(c)(iv):     Notwithstanding the foregoing, in no event
shall the Executive be entitled to any payments or benefits under paragraph 9(a)
of the Agreement if he is entitled to payments under this paragraph 9(c).   V.
The Executive and the Company further amend the Agreement by deleting the second
sentence of Paragraph 9(d) of the Agreement in its entirety and replacing it
with the following new sentence:     Any stock options granted to the Executive
by the Company shall continue to vest only through the date on which the
Executive's employment terminates, and unless otherwise provided by their terms,
any restricted stock, performance share awards or other equity awards that were
granted to the Executive by the Company that remain unvested as of the date on
which the Executive's employment terminates shall automatically be forfeited and
the Executive shall have no further rights with respect to such awards.   VI.
The Executive and the Company further amend the Agreement by adding the
following new sentence as the last sentence of Paragraph 9(e) of the Agreement:
    In addition, the Company shall pay the Executive an annual bonus for the
2011 fiscal year of the Company. Such bonus shall not be paid until due under
the applicable Company bonus plan.   VII.     The Executive and the Company
amend the Agreement by deleting Paragraph 10 of the Agreement in its entirety
and replacing it with the following new Paragraph 10:   10.   Certain Employee
Acknowledgements
(a) Employee Acknowledgement. Tile Company and the Executive acknowledge that
(i) the Company has a special interest in and derives significant benefit from
the unique skills and experience of the Executive; (ii) as a result of the
Executive's service with the Company, the Executive will use and have access to
some of the Company's proprietary and valuable confidential information during
the course of the Executive's employment; (iii) the confidential information has
been developed and created by the Company at substantial expense and constitutes
valuable proprietary assets of the Company, and the Company will suffer
substantial damage and irreparable harm which will be difficult to compute if,
during the term of the Executive's employment or thereafter, the Executive
should disclose or improperly use such confidential information in violation of
the provisions of this Agreement; (iv) the Company will suffer substantial
damage and irreparable harm which will be difficult to compute if the Executive
competes with the company in violation of this Agreement; (v) the Company will
suffer substantial damage which will be difficult to compute if, the Executive
solicits or interferes with the Company's employees, clients, or customers; (vi)
the provisions of' this Agreement are reasonable and necessary for the
protection of the business of the Company; and (vii) the provisions of this
Agreement will not preclude the Executive from obtaining other gainful
employment or service.

2

--------------------------------------------------------------------------------


          (b) Non-Compete.      (i)

During the Term of Employment and for a period of twenty-four (24) months
following the Executive's termination of employment with the Company, the
Executive shall not, directly or indirectly, own, manage, control, be employed
by, consult with, participate in, or be connected in any manner with the
ownership, management, operation, control of, or otherwise become involved with,
any Competing Business, nor shall the Executive undertake any planning to engage
in any such activity.

For purposes of this Agreement, a Competing Business shall mean any of the
following: (1) any business that is in whole or in substantial part competitive
with the business of the Company then being conducted or under consideration,
(2) any off-price retailer or retailer of discount merchandise, including
without limitation, Burlington Coat Factory Warehouse Corporation, Federated
Department Stores, Inc., TJX Companies Inc., Retail Ventures Inc., Kohl's
Corporation, Stein Mart, Inc., Foot Locker, Inc., Payless ShoeSource, Inc., Bed,
Bath & Beyond Inc., Linens 'n Things, Inc., Tuesday Morning Corporation, and (3)
any affiliates, subsidiaries or successors of businesses identified above.

       (ii) The foregoing restrictions in paragraph 10(b)(i) shall have no force
or effect in the event that: (i) the Executive's employment with the Company is
terminated either by the Company pursuant to paragraph 7(d)[Without Cause] or by
the Executive pursuant to paragraph 7(e) [Termination by the Executive for Good
Reason]; or (ii) the Company fails to approve or grant an extension of this
Agreement in accordance with paragraph 1 hereof.        (iii)  Paragraph
10(b)(i) shall not prohibit the Executive from making any investment of 1% or
less of the equity securities of any publicly-traded corporation which is
considered to be a Competing Business.     (c) Non-Solicitation of Employees.
During the Term of Employment and for a period of 24 months following the
Executive's termination of that employment with the Company, the Executive shall
not, without the written permission of the Company or an affected affiliate,
directly or indirectly (i) solicit, employ or retain, or have or cause any other
person or entity to solicit, employ or retain, any person who is employed by the
Company or was employed by the Company during the 6-month period prior to such
solicitation, employment, or retainer, (ii) encourage any such person not to
devote his or her full business time to the Company, or (iii) agree to hire or
employ any such person.   (d) Non-Solicitation of Third Parties. During the Term
of Employment and for a period of 24 months following the Executive's
termination of employment with the Company, the Executive shall not directly or
indirectly solicit or otherwise influence any entity with a business arrangement
with the Company, including, without limitation, customers, suppliers, sales
representatives, lenders, lessors, and lessees, to discontinue, reduce, or
otherwise materially or adversely affect such relationship.   (e)
Non-Disparagement. The Executive acknowledges and agrees that the Executive will
not defame or criticize the services, business, integrity, veracity, or personal
or professional reputation of the Company or any of its directors, officers,
employees, affiliates, or agents of any of the foregoing in either a
professional or personal manner either during the term of the Executive's
employment or thereafter.

3

--------------------------------------------------------------------------------


VII.    

The Executive and the Company amend the Agreement by deleting Paragraph 22 of
the Agreement in its entirety and replacing it with the following new Paragraph
22:

22. Compliance with Section 409A. Notwithstanding any other provision of this
Agreement to the contrary, the provision, time and manner of payment or
distribution of all compensation and benefits provided by this Agreement that
constitute nonqualified deferred compensation subject to and not exempted from
the requirements of Code Section 409A ("Section 409A Deferred Compensation")
shall be subject to, limited by and construed in accordance with the
requirements of Code Section 409A and all regulations and other guidance
promulgated by the Secretary of the Treasury pursuant to such Section (such
Section, regulations and other guidance being referred to herein as ''Section
409A"), including the following:

     

(a) Separation from Service. Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to paragraph 9 upon
the Executive's termination of employment shall be paid or provided only at the
time of a termination of the Executive's employment which constitutes a
Separation from Service. For the purposes of this Agreement, a "Separation from
Service" is a separation from service within the meaning of Section 409A.
(b) Six-Month Delay Applicable to Specified Employees. If, at the time of a
Separation from Service of the Executive, the Executive is a "specified
employee" within the meaning of Section 409A (a "Specified Employee"), then any
payments and benefits constituting Section 409A Deferred Compensation to be paid
or provided pursuant to paragraph 9 and/or paragraph 4(h) upon the Separation
from Service of the Executive shall be paid or provided commencing on the later
of (i) the date that is six (6) months after the date of such Separation from
Service or, if earlier, the date of death of the Executive (in either case, the
"Delayed Payment Date"), or (ii) the date or dates on which such Section 409A
Deferred Compensation would otherwise be paid or provided in accordance with
paragraph 9. All such amounts that would, but for this paragraph 22(b), become
payable prior to the Delayed Payment Date shall be accumulated and paid on the
Delayed Payment Date.
(c) Heath Care and Estate Planning Benefits. In the event that all or any of the
health care or estate planning benefits to be provided pursuant to paragraphs
4(i) or 4(j) as a result of a Participant's Separation from Service constitute
Section 409A Deferred Compensation, the Company shall provide for such benefits
constituting Section 409A Deferred Compensation in a manner that complies with
Section 409A. To the extent necessary to comply with Section 409A, the Company
shall determine the health care premium cost necessary to provide such benefits
constituting Section 409A Deferred Compensation for the applicable coverage
period and shall pay such premium cost which becomes due and payable during the
applicable coverage period on the applicable due date for such premiums;
provided, however, that if the Executive is a Specified Employee, the Company
shall not pay any such premium cost until the Delayed Payment Date. If the
Company's payment pursuant to the previous sentence is subject to a Delayed
Payment Date, the Executive shall pay the premium cost otherwise payable by the
Company prior to the Delayed Payment Date, and on the Delayed Payment Date the
Company shall reimburse the Executive for such Company premium cost paid by the
Executive and shall pay the balance of the Company's premium cost necessary to
provide such benefit coverage for the remainder of the applicable coverage
period as and when it becomes due and payable over the applicable period.
(d) Stock-Based Awards. The vesting of any stock-based compensation awards which
constitute Section 409A Deferred Compensation and are held by the Executive, if
the Executive is a Specified Employee, shall be accelerated in accordance with
this Agreement to the extent applicable; provided, however, that the payment in
settlement of any such awards shall occur on the Delayed Payment Date. Any
stock-based compensation which vests and becomes payable upon a Change in
Control in accordance with paragraph 4(b) shall not be subject to this paragraph
22(d).

4

--------------------------------------------------------------------------------


              

(e) Rights of the Company; Release of Liability. It is the mutual intention of
the Executive and the Company that the provision of all payments and benefits
pursuant to this Agreement be made in compliance with the requirements of
Section 409A. To the extent that the provision of any such payment or benefit
pursuant to the terms and conditions of this Agreement would fail to comply with
the applicable requirements of Section 409A, the Company may, in its sole and
absolute discretion and without the consent of the Executive, make such
modifications to the timing or manner of providing such payment and/or benefit
to the extent it determines necessary or advisable to comply with the
requirements of Section 409A; provided, however, that the Company shall not be
obligated to make any such modifications. Any such modifications made by the
Company shall, to the maximum extent permitted in compliance with the
requirements of Section 409A, preserve the aggregate monetary face value of such
payments and/or benefits provided by this Agreement in the absence of such
modification. The Executive acknowledges that (i) the provisions of this
paragraph 22 may result in a delay in the time at which payments would otherwise
be made pursuant to this Agreement and (ii) the Company is authorized to amend
the this Agreement, to void or amend any election made by the Executive under
this Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by the Company, in its discretion,
to be necessary or appropriate to comply with Section 409A (including any
transition or grandfather rules thereunder) without prior notice to or consent
of the Executive. The Executive hereby releases and holds harmless the Company,
its directors, officers and stockholders from any and all claims that may arise
from or relate to any tax liability, penalties, interest, costs, fees or other
liability incurred by the Executive as a result of the application of Code
Section 409A.
(f) Interest. If, in accordance with this paragraph 22, this Agreement is
modified to delay the date of any payment or benefit which, in the absence of
such modification, would have occurred within six (6) months following the date
of termination of Executive's employment with the Company (the "Original Payment
Date") to a date six (6) months or more following the date of termination of
Executive's employment with the Company (the "Delayed Payment Date"), then the
principal amount of such payment or benefit shall accrue interest from the
Original Payment Date to the Delayed Payment Date at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Internal Revenue Code. The Company
shall pay such accrued interest to Executive on the Delayed Payment Date.
(g) Attorney's Fees and Costs. Any dispute or claim relating to or arising out
of any delay in the Company's provision of payments or benefits in accordance
with any modification of this Agreement pursuant to this paragraph 22 or the
provision of interest in accordance with paragraph 22(f) shall be resolved by
binding arbitration in accordance with paragraph 19. However, notwithstanding
the provisions of paragraph 20 regarding attorney's fees and costs to the
contrary, the Company shall reimburse Executive for any and all attorney's fees
and costs reasonably incurred by Executive in clarifying or enforcing
Executive's rights with respect to such delayed payments or benefits or interest
if Executive establishes liability with respect to the merits of the claim in
respect of which such attorney's fees and costs are incurred. Executive shall
reimburse the Company for any and all attorney's fees and costs reasonably
incurred by Company in defending any such claim brought by Executive if the
arbitrator determines that such claim by Executive is frivolous or maintained in
bad faith.

5

--------------------------------------------------------------------------------

Except for the amendments, as set forth above, the Agreement and all of its
terms remain in force and in effect.

           

ROSS STORES, INC.
 

  EXECUTIVE
            /s/ Norman Ferber                       /s/ Michael
Balmuth                                  Norman Ferber Michael Balmuth    
4/9/07 4/6/07 Date Date

6

--------------------------------------------------------------------------------